Citation Nr: 1449573	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-36 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for post-operative granuloma removal from right vocal cord.

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for cholecystitis, claimed as residuals of gall bladder removal.

4.  Entitlement to a higher initial disability rating for lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD) with left sciatica, in excess of 10 percent for the period prior to January 2, 2012, and in excess of 20 percent for the period on and after January 2, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1978 to April 1982, from August 1987 to February 1988, and from May 2001 to December 2008.  The Veteran also served in the Reserves.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a lumbar spine disability and assigned a 10 percent initial disability rating, and a May 2010 rating decision which granted service connection for post-operative granuloma removal from right vocal cord and assigned a noncompensable initial disability rating, granted service connection for cholecystitis (claimed as residuals of gall bladder removal) and assigned a noncompensable (0 percent) initial disability rating, and denied service connection for a hiatal hernia.  A supplemental statement of the case (SSOC) dated February 2012 reflects that a decision review officer (DRO) granted a higher disability rating of 20 percent for the service-connected lumbar spine disability effective January 2, 2012, the date the evidence reflected a worsening of the disability, creating a "staged" initial rating.

Since the issuance of the last SSOC, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. 
§ 20.1304 (2013).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial rating assigned for a number of service-connected disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.
  
The Board notes that, as to the issue of a higher initial disability rating for lumbar DDD and DJD with left sciatica in excess of 10 percent for the period prior to January 2, 2012, and in excess of 20 percent for the period on and after January 2, 2012, a letter dated July 20, 2010 was sent to the Veteran along with a copy of the statement of the case (SOC) as to that issue.  Per the July 20, 2010 letter, the Veteran was informed that he had until September 20, 2010, 60 days, to perfect an appeal.  On September 14, 2010, VA received a statement in support of claim from the Veteran requesting additional time to perfect the appeal, as he had requested copies of his VA medical records which he had not yet received.  A cover letter included with the statement drafted by the Veteran's representative requested that the Veteran's statement be construed as his substantive appeal.  Subsequently, in November 2010, the Veteran filed a VA Form 9, Appeal to Board of Veteran's Appeals.  

The Board finds that the Veteran's perfected appeal was timely.  Further, even if the September 14, 2010 statement did not perfect the Veteran's appeal, the Veteran did subsequently file a VA Form 9 in November 2010.  Per Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), the Court held that the statutory period with regard to filing a substantive appeal is discretionary and not jurisdictional, so could be waived by VA actions recognizing the appeal.  

The issues of higher initial disability ratings for the service-connected cholecystitis and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a hiatal hernia.

2.  The Veteran was diagnosed with a hiatal hernia during active service.

3.  The Veteran's hiatal hernia was incurred in and has been recurrent since service.

4.  For the entire initial rating period on appeal, the Veteran's service-connected post-operative granuloma removal from right vocal cord has manifested as no more than coughing, hoarseness, and difficulty talking/singing, without inflammation of the vocal cords or mucous membrane, and without thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy; the disability has also manifested as vasomotor rhinitis without polyps, and without greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a hiatal hernia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).

2.  For the entire initial rating period on appeal, the criteria for a higher (compensable) initial disability rating for post-operative granuloma removal from right vocal cord have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.20, 4.97, Diagnostic Codes 6516 and 6522 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a hiatal hernia, no further discussion of VA's duties to notify and to assist is necessary is to that issue.

In September 2009, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The September 2009 VCAA notice was issued to the Veteran prior to the May 2010 rating decision granting service connection for post-operative granuloma removal from right vocal cord.  The issue was readjudicated in the March 2011 SOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, as this appeal arises, in part, from the Veteran's disagreement with the initial rating following the grant of service connection for post-operative granuloma removal from right vocal cord, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA vocal cord examinations for compensation purposes in December 2009 and April 2010.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the examination reports are unclear as to whether the VA examiners reviewed the claims file in its entirety; however, the review of the claims file is not required for purposes of determining whether a higher initial disability rating is warranted, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

All relevant documentation has been secured.  VA has received medical documentation related to the Veteran's post-operative granuloma removal from right vocal cord.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal for a higher initial disability rating for the service-connected post-operative granuloma removal from right vocal cord.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Hiatal Hernia

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hiatal hernia is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that service connection for a hiatal hernia is warranted as he was diagnosed with the disability during active service.  After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran has a currently diagnosed hiatal hernia.  The VA examiner at a December 2009 VA gastrointestinal examination found that the Veteran did not have a hiatal hernia; however, a July 2013 VA treatment record reflects that a hiatal hernia was identified upon the completion of a esophagogastroduodenoscopy (EGD).  Further, the Board notes that a June 2008 service treatment record shows a diagnosis of a hiatal hernia about one year prior to the filing of the instant matter.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  As such, the Board finds that the Veteran has a current diagnosis of a hiatal hernia.

On the question of whether the hiatal hernia was directly incurred in service, the Board finds that the Veteran was diagnosed with a hiatal hernia during active duty.  The Veteran's extensive service treatment records reflect that he suffered regular gastrointestinal issues throughout service, including gastroesophageal reflux disease (GERD) for which he was subsequently service connected; however, it was not until a June 2007 in-service computed tomography (CT) scan that the Veteran was diagnosed with a small hiatal hernia.  The next month, in July 2007, an in-service bronchoscopy was conducted.  The operative report reflects an impression of a small hiatal hernia with a history of GERD.  Further, the Veteran received an in-service physical in June 2008, roughly six months prior to service separation.  Again the medical report reflected that the Veteran was diagnosed with a small hiatal hernia with GERD.  Considering the evidence of record, the Board finds it likely that the Veteran had a hiatal hernia throughout service, but due to the hernia's "small" size, it was not detected until the CT scan identified the disability in June 2007.   

On the question of the relationship of the currently diagnosed hiatal hernia to service, the evidence shows that the Veteran had gastrointestinal issues throughout service, that he was diagnosed with a small hiatal hernia prior to service separation, and that he has undergone treatment for gastrointestinal disabilities, including the hiatal hernia, since service.  This evidence demonstrates that the hiatal hernia was incurred in and has been recurrent since service.  The Board acknowledges that examinations conducted in January and December 2009 did not identify a hiatal hernia; however, the absence of discovery during testing is consistent with the small size of the hiatal hernia.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed hiatal hernia was directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating for Post-Operative Granuloma Removal from Right Vocal Cord

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

The Veteran has been service connected for post-operative granuloma removal from right vocal cord, which is not specifically listed in the Rating Schedule.  As such, the Veteran's service-connected granuloma removal from right vocal cord has been rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6516, analogous to chronic laryngitis, and Diagnostic Code 6522, analogous to allergic or vasomotor rhinitis.  Pursuant to Diagnostic Code 6516, a 10 percent rating will be assigned for hoarseness, with inflammation of cords or mucous membrane, and a 30 percent rating will be assigned for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Pursuant to Diagnostic Code 6522, a 10 percent rating will be assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and a 30 percent rating will be assigned for allergic or vasomotor rhinitis with polyps.

In the April 2011 substantive appeal, the Veteran advanced that his throat is constantly irritated and he must clear it often.  In a subsequent June 2012 statement, the Veteran contended that this irritation has caused him to miss a significant amount of work at his job as an internet helpdesk technician.  At the December 2009 and April 2010 VA examinations, the Veteran also described symptoms including hoarseness of voice, coughing fits, and an inability to sing or to talk for extended periods of time.

The Veteran underwent a right-vocal cord granuloma excision in December 2007.  A postoperative report dated January 2008 noted that the Veteran advanced continued constant cough.  He also noted decreased choking sensation when he turned his head, and a decreased sense of globus.  The report further conveys that the pharynx was slightly erythematous.  In a subsequent September 2008 medical history report, the Veteran advanced issues with wheezing, coughing, and throat trouble.  

The Veteran received a VA vocal cord examination in December 2009.  The report reflects that upon examination the Veteran's larynx revealed no voice hoarseness, submucosal infiltration, inflammation of mucous membranes, laryngeal stenosis, laryngectomy, inflammation of the cords, thickening of the cords, nodules of the cords, and/or polyps present.  Speech was normal, and the pharynx revealed no paralysis, stricture or obstruction.  Examination of the nose revealed a deviation of the nasal septum of the left nostril, vasomotor rhinitis, and a 60 percent obstruction of the left nasal passage.  The right nasal passage was not obstructed.  As to the question of, "what are the residuals of the granuloma removed from right vocal cord," the VA examiner stated "no recurrence."  

A second vocal cord examination was conducted in April 2010.  Upon examination the larynx revealed no recurrence of granuloma, voice hoarseness, submucosal infiltration, inflammation of mucous membranes, laryngeal stenosis, laryngectomy, inflammation of the cords, thickening of the cords, nodules of the cords, and/or polyps.  The pharynx revealed no stricture and no obstruction.  Speech was normal.  The VA examination report reflects that the examiner found a left nasal obstruction of 60 percent, with no right nasal obstruction.  A deviated nasal septum was present on the left side.  Examination did not reveal loss of a part of the nose, scarring, obvious disfigurement, or nasal polyps.  A diagnosis of vasomotor rhinitis was advanced.  In the opinion as to what residuals, if any, were present from the service-connected granuloma removed from right vocal cord, the VA examiner opined "no residuals, no recurrence."

The Board notes that at both VA vocal cord examinations a complete ear, nose, and throat examination was conducted.  At the completion of each examination the Veteran was diagnosed with vasomotor rhinitis.  It is unclear to the Board whether the vasomotor rhinitis is related to the granuloma removal.  Vasomotor rhinitis is "any type of allergic or nonallergic rhinitis not caused by an infectious agent."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1639 (32nd ed. 2012).  As such, the Board will view the medical evidence of record in the light most favorable to the Veteran and consider the vasomotor rhinitis symptomatology in evaluating the initial disability rating for the service-connected post-operative granuloma removal from right vocal cord.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

The Board has also reviewed VA treatment records.  An August 2012 consultation note conveys that the Veteran was evaluated, in part, for cough and globus.  Upon examination the Veteran's nose had moderate mucosal congestion with no discharge.  The neck was supple, the thyroid was not palpable, and there was no pathologic adenopathy visible or palpable.  The vocal cords were mobile and displayed no lesions.  A subsequent treatment note from November 2012 conveyed that the Veteran's neck was supple, there were no palpable lymph nodes, and no carotid bruitis.  These same results were recorded in a March 2013 VA examination.  In another March 2013 VA medical record, the Veteran was noted as not having any difficulty swallowing.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable initial disability rating for the service-connected post-operative granuloma removal from right vocal cord.  The evidence, both lay and medical, reflects that, for the entire initial rating period on appeal, the disability has manifested as no more than coughing, hoarseness, and difficulty talking/singing, without inflammation of the vocal cords or mucous membrane, and without thickening or nodules of the vocal cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Further, the disability has also manifested as vasomotor rhinitis without polyps, and without greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The Board finds that the Veteran's post-operative granuloma removal from right vocal cord symptomatology more nearly approximates a noncompensable disability rating as there is not a complete obstruction of the left nasal passage, and there is no inflammation, thickening, and/or polyps present in the relevant areas.  As the preponderance of the evidence is against the appeal for a higher initial rating, the appeal for a higher initial rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6599-6516, 6522.

The Board has also considered whether any other diagnostic code under the criteria for diseases of the nose and throat (Diagnostic Codes 6502-6524) would allow for a compensable disability rating for post-operative granuloma removal from right vocal cord.  As previously discussed, the left nasal obstruction only consists of a 60 percent blockage of the nasal passage; therefore, a compensable rating is not warranted under Diagnostic Codes 6502 or 6523.  A rating under Diagnostic Code 6504 is not warranted as the Veteran has not lost part of his nose, nor has there been nasal scarring.  As there is no diagnosis of sinusitis and/or evidence of incapacitating episodes, a rating under Diagnostic Codes 6510 to 6514 is not appropriate.  Further, as the Veteran has not been diagnosed with tuberculous laryngitis (Diagnostic Code 6515), complete organic aphonia (Diagnostic Code 6519), stenosis of the larynx (Diagnostic Code 6520), and/or granulomatous rhinitis (Diagnostic Code 6524), a compensable disability rating under any of these diagnostic codes is not warranted.  The Veteran has not had a laryngectomy, and as such, a disability rating is not warranted under Diagnostic Code 6518.  Finally, none of the present symptoms more nearly approximates those symptoms listed for a rating under Diagnostic Code 6521 for an injury to the pharynx.  38 C.F.R. § 4.97.

Extraschedular Consideration

The Board has also evaluated whether the service-connected post-operative granuloma removal from right vocal cord should be referred for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b).  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The service-connected post-operative granuloma removal from right vocal cord has manifested as hoarseness of voice, coughing fits, redness/irritation of the throat, a partially obstructed left nasal passage, an inability to sing or to talk for extended periods of time, and interference with employment.  The schedular rating criteria for diseases of the nose and throat, including Diagnostic Codes 6502 through 6524, specifically provide for disability ratings based on symptoms such as hoarseness, irritation, obstructed nasal cavities, and difficulty speaking.

Further, the functional limitations imposed by the Veteran's service-connected post-operative granuloma removal from right vocal cord, including interference with occupational and daily activities, are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life and occupation.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.
   
Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the entire initial rating period under consideration is contemplated by the rating schedule; therefore, the Diagnostic Code rating criteria are adequate.  In the absence of exceptional factors associated with the service-connected post-operative granuloma removal from right vocal cord, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veteran previously requested entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was denied by the RO in a May 2009 rating decision.  The Veteran did not appeal the denial.  As such, this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009), as that case involved an unadjudicated claim for TDIU; therefore, the Board need not consider whether the Veteran is entitled to a TDIU in this decision.

   
ORDER

Service connection for a hiatal hernia is granted.

For the entire initial rating period on appeal, a compensable disability rating for the service-connected post-operative granuloma removal from right vocal cord is denied.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A veteran is also entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Initial Rating for Lumbar Spine Disability

The last VA spinal examination was in January 2012.  A January 2013 VA Medical Center (VAMC) emergency treatment note indicates that the Veteran was treated for severe back pain after falling while roller skating.  The report from a March 2013 pain clinic note indicates that the Veteran conveyed that his back pain had worsened since the roller skating accident.  As there is some evidence indicating that the Veteran's service-connected spinal disability has worsened since the last VA spinal examination, the Board finds that a remand for a new VA spinal examination is warranted.

Initial Rating for Residuals of Gall Bladder Removal

The last VA examination concerning cholecystitis/gall bladder removal was in December 2009.  In a July 2010 statement, the Veteran advanced that he "recently had to see his doctor because of an odd feeling where [the Veteran's] gall bladder used to be," and that he was "sure there are more problems in the space where it used to be."  Essentially, the Veteran has advanced that his cholecystitis/gall bladder removal symptoms have worsened since the last VA examination.  While the Veteran has not offered any specific worsening symptomatology, these symptoms, in the context of the age of the previous examination, warrant a new VA examination. 

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the AOJ should obtain any outstanding VA medical documentation related to the Veteran's service-connected spinal disability and cholecystitis, claimed as residuals of gall bladder removal, for the relevant period on appeal.

Accordingly, the issues of higher initial disability ratings for cholecystitis (claimed as residuals of gall bladder removal) and lumbar DDD and DJD with left sciatica are REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected spinal disability and cholecystitis (claimed as residuals of gall bladder removal) not already of record, for the relevant period on appeal.

2.  Then, schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current level of severity of both the spinal disability and the cholecystitis/gall bladder removal residuals.  A detailed history of relevant symptoms should be obtained from the Veteran.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disabilities in accordance with VA rating criteria.

Further, as to the spinal disability, the VA examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's spinal disability with a full description of the effect of the disability upon ordinary activities.  The VA examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should assess the occupational impact or limitations of the Veteran's back/spinal disability.

The VA examiner should also assess whether the spinal disability is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

Finally, the VA examiner should address whether any other disabilities related to either service-connected disability, such as a nerve condition like radiculopathy, are present.  If such a disability is identified, the nature and severity of the disability should be described in detail.

3.  Then, readjudicate the issues of higher initial disability ratings for both cholecystitis (claimed as residuals of gall bladder removal) and lumbar DDD and DJD with left sciatica.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


